Gilbtllan, C. J.
There was not a particle of evidence in the case from which the jury might determine that any agent of the defend*500ant had made any fraudulent representation to plaintiff to induce her to execute the release pleaded in defense. What was said to her by Dr. Millard was merely the expression of his opinion as to the cure of her injury, and there is nothing to suggest the opinion was not given with the utmost good faith. There is nothing in either assignment of .error.
(Opinlon published 52 N. W. Rep. 135.)
Order affirmed.-